Citation Nr: 0825834	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1965 to May 1968; he died in September 
2004.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of May 
2005, by the Denver, Colorado, Regional Office (RO), which in 
pertinent part denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant perfected a timely appeal as to that decision.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.  

2.  The veteran died in September 2004, at the age of 59; the 
immediate cause of death was listed as stomach cancer.  No 
other significant condition contributing to the veteran's 
death was reported on the death certificate.  No autopsy was 
performed.  

3.  At the time of the veteran's death he was not service 
connected for any disability.  

4.  Stomach cancer was first demonstrated many years after 
service, and was not related to the veteran's service.  It 
was not related to exposure to Agent Orange or other 
herbicide during service.  

5.  There is no competent evidence that establishes a causal 
relationship between the veteran's death and service, to 
include exposure to Agent Orange.  


CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a), 3.303, 3.304, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in February  2005 and March 2005 from the RO to 
the appellant which were issued prior to the RO decision in 
May 2005.  Those letters informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  

Regarding the Hupp requirements, the veteran was not service-
connected for any disabilities at the time of his death.  The 
communications are found to provide the appellant with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected, even if not explicitly stated in those terms in 
the correspondence.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
October 2006 SOC provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the appellant in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for the cause of 
the veteran's death, and given that she has been provided all 
the criteria necessary for establishing service connection, 
we find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  

II.  Factual background.

The record indicates that the veteran served on active duty 
from July 1965 to May 1968; he served in Vietnam from April 
26, 1967, to May 1, 1968.  The veteran was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
Combat Infantryman Badge.  

The record reflects that the veteran died in September 2004, 
at the age of 59.  A certificate of death, dated in September 
2004, indicates that the veteran's death was attributed to 
stomach cancer.  No other significant condition contributing 
to the veteran's death was reported on the death certificate.  
No autopsy was performed.  At the time of his death, the 
veteran was not service-connected for any disability.  

The veteran's service medical records do not reflect any 
complaints, findings or diagnosis of any cancer, to include 
stomach cancer.  

Private treatment records from St. Mary's Hospital show that 
the veteran was initially diagnosed with carcinoma of the 
stomach in January 2002.  In February 2002, he underwent a 
partial gastrectomy, pancreatectomy, and splenectomy.  He 
subsequent received several rounds of chemotherapy and 
radiation treatment.  The veteran appeared to have been doing 
well; following a CT scan in September 2003, it was noted 
that there was no evidence of tumor recurrence.  Another CT 
scan of the abdomen in March 2004 was negative for any 
recurrent tumor.  However, in August 2004, a CT biopsy of the 
pancreas revealed a new mass on the pancreas.  On September 
3, 2004, it was noted that the veteran had advancing gastric 
cancer.  He subsequently received therapeutic paracentesis.  
The veteran died on September [redacted], 2004.  

Submitted in July 2005 was the copy of an internet article 
regarding stomach ulcers.  Also submitted was information 
regarding Army surveillance units.  

III.  Legal Analysis.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for malignant tumors, when manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309(a) (2007).   

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a) (3) (West 2002); 38 C.F.R. § 3.307(a) (6) 
(iii) (2007).  

Pursuant to the Agent Orange Act of 1991, the Secretary of 
Veterans Affairs entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and diseases suspected to be 
associated with such exposure.  The law requires the 
Secretary to determine, based on this medical evidence, that 
a positive association exists or does not exist.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service, and that such exposure 
caused him to develop stomach cancer that eventually led to 
his death.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein include chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (which means transient 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
a herbicide agent during active service.  38 C.F.R. 
§ 3.307(a) (6) (ii).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a) (6).  Second, the veteran must be diagnosed, 
within the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. 155 (1997).  In addition, the U.S. Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection for a 
non-presumptive disease, with proof of actual direct 
causation by service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6).  Second, 
the veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or 38 U.S.C.A. 
§ 1116, or a nexus between the cause of death and service 
must otherwise be established.  See Brock v. Brown, 10 Vet. 
App. at 162.  

Again, the first question for consideration is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law).  In this case, the record indicates that the 
veteran had honorable service in Vietnam from April 26, 1967 
to May 1, 1968.  Therefore, the veteran was presumptively 
exposed to Agent Orange.  Moreover, such presumption has not 
been rebutted here.  

However, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
stomach cancer, and accordingly the veteran's unfortunate 
death from that condition is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the veteran's exposure to Agent Orange, 
stomach cancer is not a disorder that is presumptively 
service connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.  

Upon careful review of this case, the Board finds that no 
competent evidence has been submitted to relate the veteran's 
death to service.  The appellant has vigorously contended in 
this appeal, as expressed in her January 2006 notice of 
disagreement and written statements, but without support in 
the medical record, that the veteran suffered from stomach 
cancer due to his exposure to Agent Orange in service.  Thus, 
given a finding that the veteran died of stomach cancer, she 
apparently believes that the veteran died from a presumptive 
disease specific to those exposed to Agent Orange in service 
under the regulation at section 3.309(e).  However, as 
detailed above, stomach cancer is not among the presumptive 
diseases specific to individuals exposed to Agent Orange. Id.  

As noted above, a claimant is not precluded from presenting 
proof of direct service connection between a disorder and 
exposure to Agent Orange, even if the disability in question 
is not among statutorily enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  See Combee v. Brown, 
supra.  Hence, the appellant may establish service connection 
for the cause of the veteran's death due to stomach cancer as 
a significant condition contributing to death, by presenting 
competent evidence which shows that it is as likely as not 
that the disorder was caused by in-service Agent Orange 
exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, supra.  

In the present case, the record does not show that the 
veteran's stomach cancer was incurred in service.  
Significantly, the service medical records do not that show 
that stomach cancer was present in service, and the first 
mention of stomach cancer was not noted until September 2004, 
many decades after his separation from service.  Moreover, 
there is no competent evidence of record that establishes or 
suggests that there is any etiologic connection between the 
veteran's presumed exposure to Agent Orange, or any other 
herbicide agent, while he was in Vietnam and his subsequent 
development of stomach cancer.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Once again, the appellant's 
assertions of a causal link, standing alone, without the 
support of competent medical evidence, are not probative of a 
causal link because the appellant, as a lay person, is not 
competent to offer medical opinions.  See Moray v. Brown, 5 
Vet. App. 211 (1993).  

The appellant further contends that under the applicable 
regulations, set forth above, the cause of the veteran's 
death should be service connected, asserting that he was 
exposed to Agent Orange during service and died of sickness 
related to exposure to the herbicide.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his military service.  Nevertheless, 
in this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the 
veteran's death and his active military service, including 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Given that the veteran did not die of a disability subject to 
the presumptive provisions regarding exposure to Agent Orange 
or other herbicide agents, and because stomach cancer was not 
manifested to a compensable degree within one year following 
the veteran's discharge from military service, service 
connection for the cause of the veteran's death due to 
stomach cancer is not warranted.  The Board is not permitted 
to engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to cause the veteran's death.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, including as a result of herbicide exposure.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


